Exhibit 10.7

SECOND AMENDMENT TO THE SERIES 2009-3 SUPPLEMENT

This SECOND AMENDMENT TO THE SERIES 2009-3 SUPPLEMENT (this “Amendment”), dated
as of March 29, 2010, amends the Series 2009-3 Supplement (as amended, modified
or supplemented from time to time in accordance with its terms, the “Series
2009-3 Supplement”), dated as of November 5, 2009, among AVIS BUDGET RENTAL CAR
FUNDING (AESOP) LLC, a special purpose limited liability company established
under the laws of Delaware (“ABRCF”), AVIS BUDGET CAR RENTAL, LLC, a limited
liability company established under the laws of Delaware, as administrator (the
“Administrator”), DEUTSCHE BANK AG, NEW YORK BRANCH, as administrative agent
(the “Administrative Agent”), the several commercial paper conduits listed on
Schedule I thereto (each a “CP Conduit Purchaser”), the several banks set forth
opposite the name of each CP Conduit Purchaser on Schedule I thereto (each an
“APA Bank” with respect to such CP Conduit Purchaser), the several agent banks
set forth opposite the name of each CP Conduit Purchaser on Schedule I thereto
(each a “Funding Agent” with respect to such CP Conduit Purchaser), THE BANK OF
NEW YORK MELLON TRUST COMPANY, N.A., a national banking association, as trustee
(in such capacity, the “Trustee”) and as agent for the benefit of the Series
2009-3 Noteholders (in such capacity, the “Series 2009-3 Agent”), to the Second
Amended and Restated Base Indenture, dated as of June 3, 2004, between ABRCF and
the Trustee (as amended, modified or supplemented from time to time, exclusive
of Supplements creating a new Series of Notes, the “Base Indenture”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2009-3 Supplement, as applicable.

W I T N E S S E T H:

WHEREAS, pursuant to Section 12.2(ii)(e) of the Base Indenture, any Supplement
thereto may be amended to modify an Amortization Event set forth in such
Supplement with the consent of ABRCF, the Trustee and each Noteholder affected
by such amendment;

WHEREAS, pursuant to Section 11.11 of the Series 2009-3 Supplement such
Supplement may be amended in accordance with the terms of the Base Indenture;

WHEREAS, the parties desire to amend the Series 2009-3 Supplement to modify the
Amortization Event set forth in clause (n) of Article IV thereof, to modify
certain defined terms used in clause (m) of Article IV thereof and to add
certain other related definitions set forth in Article I thereof; and

WHEREAS, ABRCF has requested the Trustee, the Series 2009-3 Agent, the
Administrator, the Administrative Agent and the Series 2009-3 Noteholders to,
and, upon the effectiveness of this Amendment, ABRCF, the Trustee, the Series
2009-3 Agent, the Administrator, the Administrative Agent and each Series 2009-3
Noteholder have agreed to, make the amendments described above as set forth
herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, it is agreed:

1. Amendment to Article I(b). Article I(b) of the Series 2009-3 Supplement is
hereby amended as follows:

(a) by deleting the definition of “Consolidated EBITDA” in its entirety;

(b) by adding the following new definition thereto in the appropriate
alphabetical order:

““Consolidated Interest Coverage Ratio” has the meaning set forth in the Credit
Agreement.”

and;

(c) by amending and restating in its entirety the definition of “Credit
Agreement” as follows:

““Credit Agreement” means the Credit Agreement, dated as of April 19, 2006,
among Avis Budget Holdings, LLC, as Borrower, ABCR, as Borrower, the subsidiary
borrowers referred to therein, the several lenders referred to therein, JPMorgan
Chase Bank, N.A., as Administrative Agent, Deutsche Bank Securities Inc., as
Syndication Agent, each of Bank of America, N.A., Credit Agricole Corporate &
Investment Bank New York Branch (formerly known as Calyon New York Branch) and
Citicorp USA, Inc., as Documentation Agents, and Wachovia Bank, National
Association, as Co-Documentation Agent, as amended by the First Amendment
thereto dated as of December 23, 2008 and the Second Amendment thereto dated as
of March 10, 2010, but without giving effect to any further amendment unless
such amendment has been approved in writing by the Requisite Noteholders.”

2. Amendment to Article IV. Clause (n) of Article IV of the Series 2009-3
Supplement is hereby amended and restated in its entirety as follows:

“(n)(i) the Consolidated Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of ABCR ending with any fiscal quarter set forth
below (commencing with the fiscal quarter ending June 30, 2010) shall exceed the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter ending

 

Consolidated

Leverage Ratio

June 30, 2010

  6.25 to 1.00

September 30, 2010

  5.75 to 1.00

December 31, 2010

  5.50 to 1.00

March 31, 2011

  5.50 to 1.00

June 30, 2011

  5.25 to 1.00

September 30, 2011

  5.00 to 1.00

December 31, 2011

  4.75 to 1.00

March 31, 2012

  4.75 to 1.00

June 30, 2012

  4.75 to 1.00

September 30, 2012

  4.50 to 1.00

December 31, 2012

  4.50 to 1.00

March 31, 2013

  4.50 to 1.00

June 30, 2013

  4.50 to 1.00

September 30, 2013

  4.25 to 1.00

December 31, 2013

  4.25 to 1.00

March 31, 2014

  4.25 to 1.00

 

2



--------------------------------------------------------------------------------

or (ii) the Consolidated Interest Coverage Ratio for any period of four
consecutive fiscal quarters of ABCR ending with any fiscal quarter set forth
below (commencing with the fiscal quarter ending June 30, 2010), shall be less
than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter ending

 

Consolidated

Interest Coverage Ratio

June 30, 2010

  1.30 to 1.00

September 30, 2010

  1.30 to 1.00

December 31, 2010

  1.35 to 1.00

March 31, 2011

  1.40 to 1.00

June 30, 2011

  1.45 to 1.00

September 30, 2011

  1.55 to 1.00

December 31, 2011

  1.60 to 1.00

March 31, 2012

  1.60 to 1.00

June 30, 2012

  1.65 to 1.00

September 30, 2012

  1.70 to 1.00

December 31, 2012

  1.70 to 1.00

March 31, 2013

  1.70 to 1.00

June 30, 2013

  1.70 to 1.00

September 30, 2013

  1.75 to 1.00

December 31, 2013

  1.75 to 1.00

March 31, 2014

  1.75 to 1.00

3. Direction. By their signatures hereto, each of the undersigned (excluding The
Bank of New York Mellon Trust Company, N.A., in its capacity as Trustee and
Series 2009-3 Agent) hereby authorize and direct the Trustee and Series 2009-3
Agent to execute this Amendment and take any and all further action necessary or
appropriate to give effect to the transaction contemplated hereby.

4. Waiver. Each Series 2009-3 Noteholder, by its execution hereof, hereby
waives, solely with respect to this Amendment, the requirement under
Section 11.11 of the Series 2009-3 Supplement that Standard & Poor’s confirm
that this Amendment will not result in a withdrawal or downgrade of the rating
of the Commercial Paper issued by any CP Conduit Purchaser whose Commercial
Paper is rated by Standard & Poor’s on the Series 2009-3 Second Amendment
Effective Date.

 

3



--------------------------------------------------------------------------------

5. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Series 2009-3 Supplement.

6. This Amendment shall become effective on the date (the “Series 2009-3 Second
Amendment Effective Date”) that is the later of (a) the date hereof or (b) the
first date on which each of the following have occurred: (i) each of ABRCF, the
Administrator, the Administrative Agent and each Series 2009-3 Noteholder shall
have executed and delivered this Amendment to the Trustee, and the Trustee shall
have executed this Amendment, (ii) the Rating Agency Consent Condition shall
have been satisfied with respect to this Amendment, (iii) all certificates and
opinions of counsel required under the Base Indenture or by the Series 2009-3
Noteholders shall have been delivered to the Trustee and the Series 2009-3
Noteholders, as applicable, and (iv) the Second Amendment, dated as of March 10,
2010, to the Credit Agreement, dated as of April 19, 2006 and as amended to
date, among Avis Budget Holdings, LLC, as borrower, ABCR, as borrower, the
subsidiary borrowers referred to therein, the several lenders referred to
therein, JPMorgan Chase Bank, N.A., as administrative agent, Deutsche Bank
Securities Inc., as syndication agent, each of Bank of America, N.A., Credit
Agricole Corporate & Investment Bank New York Branch (formerly known as Calyon
New York Branch) and Citicorp USA, Inc., as documentation agents, and Wachovia
Bank, National Association, as co-documentation agent, shall have been executed
and delivered by each party thereto and all conditions precedent to the
effectiveness thereof shall have been satisfied or waived.

7. From and after the Series 2009-3 Second Amendment Effective Date, all
references to the Series 2009-3 Supplement shall be deemed to be references to
the Series 2009-3 Supplement as amended hereby.

8. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

9. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

[Remainder of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AVIS BUDGET RENTAL CAR FUNDING
(AESOP) LLC, as Issuer

By:  

/s/ Rochelle Tarlowe

  Name: Rochelle Tarlowe   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Trustee
and Series 2009-3 Agent

By:  

/s/ Sally R. Tokich

  Name: Sally R. Tokich   Title: Senior Associate



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent

By:  

/s/ Ozan Kaya

  Name: Ozan Kaya   Title: Vice President By:  

/s/ Jay Steiner

  Name: Jay Steiner   Title: Managing Director



--------------------------------------------------------------------------------

AGREED, ACKNOWLEDGED AND CONSENTED:

GEMINI SECURITIZATION CORP., LLC,
as a CP Conduit Purchaser under the Series
2009-3 Supplement

By:  

/s/ Frank B. Bilotta

  Name: Frank B. Bilotta   Title: President

DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Funding Agent and an APA Bank under the Series 2009-3 Supplement

By:  

/s/ Robert Sheldon

  Name: Robert Sheldon   Title: Managing Director By:  

/s/ Matt Bissonette

  Name: Matt Bissonette   Title: Director



--------------------------------------------------------------------------------

AVIS BUDGET CAR RENTAL, LLC,
as Administrator

By:  

/s/ Rochelle Tarlowe

  Name: Rochelle Tarlowe   Title: Vice President and Treasurer